Extraterritorial Effect of the Posse Comitatus Act
The Posse Comitatus Act does not apply outside the territory o f the United States.
Although som e language in Department o f Defense regulations suggests that certain restric­
tions on the use o f military assistance apply outside the land area o f the United States,
the better view is to read those regulations consistently with provisions in the underly­
ing statute, passed subsequently to the Posse Comitatus Act, stating that no limitations
beyond those im posed by the Posse Comitatus A ct were intended to be enacted.

November 3, 1989
M e m o r a n d u m O p in io n
for

for the

A s s is t a n t

to the

P r e s id e n t

N a t io n a l S e c u r it y A f f a ir s

You have asked for our advice whether the Posse Comitatus Act, 18
U.S.C. § 1385, applies outside the territory of the United States. We con­
clude that it does not. Neither the language, history, nor legislative histo­
ry o f the Act suggests that Congress intended for the Act to apply
extraterritorially. Under these circumstances, established rules of statu­
tory construction impose a presumption that the Act is to be construed
as having only domestic effect. Such a construction is necessary to
enable criminal laws with extraterritorial effect to be executed and to
avoid unwarranted restraints on the President’s constitutional powers.
Additional legislation and accompanying Department of Defense regula­
tions authorizing certain types of military assistance to civilian authori­
ties contain some suggestion that restrictions on military assistance enu­
merated therein apply outside the land area of the United States. We
believe, however, that the better view is that these rules must be read
consistently with other provisions in the same legislation providing that
no limitations beyond those imposed by the Posse Comitatus Act were
intended to be enacted. The scope of the regulations will be subject to
some uncertainty, however, until they are amended to expressly state
these limits on their scope.

I. The Posse Comitatus Act
A. The Text o f the Posse Comitatus Act Suggests the Act Applies Only
Domestically.

The Posse Comitatus Act provides:
321

Whoever, except in cases and under circumstances
expressly authorized by the Constitution or Act of
Congress, willfully uses any part o f the Army or the Air
Force as a posse comitatus or otherwise to execute the
laws shall be fined not more than $10,000 or imprisoned not
more than two years, or both.
18 U.S.C. § 1385. The statute prohibits both the use of the Army or Air
Force as a posse comitatus and to “otherwise ... execute the laws.” The
first prohibition, on the use o f the military as a posse comitatus, by defi­
nition should apply only domestically. A posse comitatus is defined as:
“The power or force of the county; the entire population o f a county
above the age o f fifteen, which a sheriff may summon to his assistance in
certain cases, as to aid him in keeping the peace, in pursuing and arrest­
ing felons, etc.” Black’s Law Dictionary 1046 (5th ed. 1979). This power
o f the local sheriff was well established in the United States in the nine­
teenth century, see, e.g., Coyles v. Hurtin, 10 Johns. 85 (N.Y. 1813);
Sutton v. Allison, 47 N.C. 339 (1855), and had long been held to be avail­
able to United States Marshals within their districts. The power had been
construed to include the right to call upon military personnel within the
jurisdiction to aid civil enforcement efforts. See, e.g., 16 Op. Atty. Gen.
162, 163 (1878) (“It has been the practice o f the Government since its
organization (so far as known to me) to permit the military forces o f the
United States to be used in subordination to the marshal o f the United
States when it was deemed necessary that he should have their aid in
order to the enforcement o f his process.”). Thus, the portion of the Act
prohibiting use o f the military as a posse comitatus is a limitation on the
pow er o f civil enforcement authorities to include the military within the
forces available for domestic law enforcement. As such, this portion of
the Act logically has no relevance to law enforcement efforts conducted
outside the territory o f the United States.
The statute also prohibits the use of the Army or Air Force to “other­
wise ... execute the laws.” The structure o f the Act suggests that this pro­
hibition should be read in conjunction with the specific prohibition on
use o f the military as a posse comitatus. “Under the rule of ejusdem
generis, where general words follow an enumeration of specific items,
the general words are read as applying only to other items akin to those
specifically enumerated.” Harrison v. PPG Indus., Inc., 446 U.S. 578, 588
(1980). In this context, the doctrine of ejusdem generis would direct that
the words “or otherwise to execute the laws” should be read to refer to
actions similar to those of including the military within a posse comita­
tus. Under this rationale, the “or otherwise” phrase, like the specific pro­
hibition, should be read to have only domestic effect. See Huguley Mfg.
Co. v. Galeton Cotton Mills, 184 U.S. 290, 295 (1902) (reading phrase “by
certiorari or otherwise” in Supreme Court jurisdictional statute to “add
322

nothing to our power, for if some other order or writ might be resorted
to, it would be ejusdem generis with certiorari”); see also J. Sutherland,
Statutes and Statutory Construction § 273 (1891) (“The words ‘other
persons’ following in a statute the words ‘warehousemen’ and ‘wharfin­
ger,’ must be understood to refer to other persons ejusdem generis, viz.,
those who are engaged in a like business.”).
Thus, although the text does not expressly address whether the Act is
to apply extraterritorially, the definition of the Act’s key concept, togeth­
er with the structure of the text, indicates that the Act has a strongly
domestic orientation. This interpretation of the text is confirmed by an
examination o f the history surrounding the passage o f the Posse
Comitatus Act and well settled canons of construction concerning the
extraterritorial application o f federal legislation.
B. The History and Purposes of the Posse Comitatus Act Indicate That
the Act was Intended Only to Address the Relationship Between the
Military and Domestic Civil Authority.

The immediate impetus for the passage o f the Posse Comitatus Act as
a rider to the Army Appropriations Act of 1878 was the deep resentment
o f Southern Democrats toward the use o f the federal military in the
reconstruction period. After their surrender, the southern states were
divided into military districts under the command o f Army generals, who
oversaw voter registration and supervised the election of delegates who
organized the new state governments that would ratify the Fourteenth
Amendment. See generally Mzgor H.W.C. Furman, Restrictions on the
Use of the Army Imposed by the Posse Comitatus Act (“Restrictions”), 7
Mil. L. Rev. 85, 93-94 (1960). The United States Army was also used exten­
sively between 1866 and 1872 to suppress violent encounters between exConfederate soldiers and freedmen and to deter and punish the activities
o f the Ku Klux Klan and other secret societies. See Office o f the Judge
Advocate General, Federal Aid in Domestic Disturbances, S. Doc. No.
263, 67th Cong., 2d Sess. 90-155 (1923). Southern resentment o f federal
military interference reached a high water mark during the presidential
election o f 1876, when over 7000 deputy marshals were used to supervise
the election, and President Grant ordered federal troops to the polling
places in Louisiana, Florida, and South Carolina to prevent fraud and
voter intimidation. See Restrictions at 90-91; Walter E. Lorence, The
Constitutionality of the Posse Comitatus Act (“Constitutionality ”), 8 U.
Kan. City L. Rev. 164, 169-74 (1940).
In December 1876, the House of Representatives passed a resolution
requesting that the President submit a report to Congress on the use o f
the Army in the 1876 election. The actions o f the President were roundly
criticized in the democratically controlled House, with Members express­
ing concern that “there has been a constant and persistent interference in
323

State matters by the Army.” 5 Cong. Rec. 2117 (1877) (remarks o f Rep.
Banning); see also id. at 2112 (“American soldiers policemen! Insult if
true, and slander if pretended to cover up the tyrannical and unconstitu­
tional use o f the Army by protecting and keeping in power tyrants whom
the people have not elected.”) (Remarks o f Rep. Atkins). In response to
these concerns, a rider was added to the Army appropriations bill pro­
hibiting the use o f the Army “in support o f the claims, or pretended claim
or claims, o f any State government, or officer thereof, in any State, until
such government shall have been duly recognized by Congress.” Id. at
2152. The Senate deleted the rider, and when the House refused to recede
from its position on the issue, the forty-fourth Congress adjourned with­
out passing an Army appropriations provision. See generally Deanne C.
Siemer & Andrew S. Effron, Military Participation in United States
Law Enforcement Activities Overseas: The Extraterritorial Effect of the
Posse Comitatus Act (“Extraterritorial Effect"), 54 St. Johns L. Rev. 1,

18-20 (1979).1
In the forty-fifth Congress, Congressman Kimmel proposed an amend­
ment to the Army appropriations bill providing:
[I]t shall not be lawful to use any part of the land or naval
forces o f the United States to execute the laws either as a
posse comitatus or otherwise, except in such cases as may
be expressly authorized by act o f Congress.
7 Cong. Rec. 3586 (1878). Kimmel’s statement introducing the amend­
ment identified two mEyor concerns. First, quoting extensively from the
writings o f the Framers, he noted the danger to liberty of maintaining a
large standing army at home in time o f peace. Kimmel argued that under
the Constitution, “the militia [is] to be a substitute for a standing army.
The militia” — not the Army — “was to be called out to execute the laws,
to suppress smugglers and insurrection, to quell riot and repel invasion.”
Id. at 3579. He contrasted the war powers in Article I, Section 8, Clauses
11-14, with the powers of the militia in Article I, Section 8, Clauses 15 and
16. “These two powers are as distinct as are the means to be employed
for the exercise o f them, the Army for the defense against external foes,
the militia for the suppression o f internal resistance.” Id. at 3581. “By this
cautious adjustment o f these balances did the fathers ... provide against
intervention by the standing army, if such should exist, in the internal
government o f the country . . . " Id. (emphasis added).

1Further debate continued dunng a special session o f Congress to reconsider the appropriations bill.
6 Cong. Rec. 50 (1877). Although no amendment was passed, a number o f democratic Congressmen indi­
cated that they hoped that som e limitation on the use o f the military in civilian law enforcement would
be forthcoming from the next regular session o f Congress. Id. at 338 (Rep. Atkins), id. at 294 (Rep.
Singleton); id at 298 (Congressman Pndemore)

324

Next Kimmel criticized the use o f the Army in calls to posse comitatus.
He argued that this power had never in fact existed, rejecting an opinion
o f Attorney General Cushing that he characterized as an “attempt to
clothe the marshals, the lowest officers of the United States courts, with
authority to use a standing army as a posse comitatus." Id. at 3582. He
referred to the use of the army in suppressing labor strikes, in the execu­
tion o f revenue laws, and in the “execution o f the local laws” at the behest
of “all sorts of people.” Id. at 3581. Kimmel also described the use o f the
Army in the election o f 1876 and argued that “shielded by the power o f
standing armies, tyrants have reconstructed the governments of States,
imposed constitutions on unwilling people, obstructed the ballot by sol­
diers at the polls, ... [and] placed soldiers in the capitols o f [the] States
and excluded the representatives o f the people.” Id. at 3586. He offered
the amendment “to restrain the Army so that it may not be used as a posse
comitatus without even the color o f law,” id., and expressed the hope
that at future sessions the militia could be improved and expanded, thus
“obviat[ing] [the need] for any but a very small standing Army.” Id. These
remarks indicate that Congressman’s Kimmel’s amendment was intended
to address concerns that were wholly domestic in nature. In specifically
distinguishing between internal operations, which were the province of
the local police and the state militia, and external operations, which were
the province o f the federal military, Kimmel highlighted the domestic
nature of the proposed prohibition on use o f the federal forces.2
The version o f the army appropriations bill that ultimately was passed
by the House contained the following substitute, offered by Congressman
Knott, for the Kimmel amendment:
From and after the passage o f this act it shall not be law­
ful to employ any part of the Army o f the United States as a
posse comitatus or otherwise under the pretext or for the
purpose o f executing the laws, except in such cases and
under such circumstances as such employment o f said
force may be expressly authorized by act of Congress; and
no money appropriated by this act shall be used to pay any
of the expenses incurred in the employment o f any troops
in violation of this section; and any person violating the
provisions of this section shall be deemed guilty of a mis­
demeanor, and on conviction thereof shall be punished by
[a] fine not exceeding $10,000 or imprisonment not exceed­
ing two years, or by both such fine and imprisonment.
2 Indeed, Kimmel specifically alluded to the Indian problem, indicating that Spain and England had incited
the Indians to “depredations, arson, and murder,” against American citizens, and assumed the Army had a
role to play in their suppression Id at 3584-85 See Extmterritoiial Effect, 54 St Johns L. Rev at 28 ( “[T]he
strong preference for the role o f the states in law enforcement underscores the absence o f an express inten­
tion—at least on the part o f the sponsor o f this amendment—that the Act have extraterritorial application.”).

325

Id. at 3845. Knott echoed the concerns that had been expressed by
Congressman Kimmel. Id. at 3846, 3849. He stated that “this amendment

is designed to put a stop to the practice, which has become fearfully com­
mon, o f military officers of every grade answering the call o f every mar­
shal and deputy marshal to aid in the enforcement o f the laws.” Id. at
3849. He stated that he did not object to the use o f federal troops when
acting under constitutional authority to suppress insurrection or rebel­
lion (presumably a reference to Article IV, Section 4), but simply believed
that “[t]he subordination o f the military to the civil power ought to be
sedulously maintained.” Id. There was essentially no debate concerning
extraterritorial application o f the Knott amendment,3 and it was passed
by the House as introduced. Id. at 3852.
In the Senate, the same concerns about use o f the military as a posse
comitatus were expressed, along with some other concerns. Senator
Keman offered an amendment for Senator Bayard that proposed to retain
the Knott amendment with one important change. He suggested that the
exceptions clause be amended to reach cases where the use of military
force was “expressly authorized by the Constitution or by act of
Congress.” Keman made clear that this change was to encompass the
President’s power under Article IV, Section 4 to use the federal military
when called upon to do so by the legislature or a State governor. Keman
reiterated that the amendment was designed to address the problem of
posse comitatus:

It would be an entire overthrow, it seems to me, o f a funda­
mental principle of the laws o f this country, of all our tradi­
tions, to say that the Army at the instance o f the law officer,
through a marshal or a deputy, special or general, o f elec­
tion, may call a body o f the Army as a posse comitatus and
order it about the polls o f an election. We all know that
might be used for an entire overthrow o f the rights of citi­
zens at the polls.... Hence I think Congress should say that
there shall be no right to use the Army as a posse comita3 The only discussion that arguably touched upon foreign affairs was raised by an amendment proposed
by Congressman Schleicher o f Texas which read: “Provided , That this section [the Knott amendment)
shall not apply on the Mexican border or in the execution o f the neutrality law elsewhere on the nation­
al boundary line.” 7 Cong. Rec 3848 (1878). Schleicher was concerned with the robbery o f cattle and that
the Knott amendment would end the practice o f having civilian authorities accompany military scouts on
border patrol to arrest Mexican rustlers. He also expressed concern that civil and military cooperation
might be necessary at the Canadian border to enforce the neutrality laws, if, for instance, Russia were to
go to war with England. The Schleicher amendment was defeated by voice vote. Id. at 3849 The intent
o f the amendment is not entirely clear, but at least one commentator has concluded that the proposal
assumed the Knott amendment would not apply outside the borders o f the United States and that it
sought to establish a further exempted zone just inside the border See Extraterritorial Effect, 54 St
Johns L. Rev at 32 ( “[T]he language of the [Schleicher] proviso — ‘on the national boundary line’ — sug­
gests a domestic orientation to the proviso, and an implicit understanding that the Posse Comitatus
amendment had no application across the border.”).

326

tus by the peace officers o f the State or the General

Government unless there is some statutory or constitution­
al provision that authorizes it.
Id. at 4240. Senator Beck agreed and indicated that “the whole object of

this section as amended is to limit the use by the marshals o f the Army to
cases where by law they are authorized to call for them, and not to
assume that they are in any sense a posse comitatus to be called upon
when there is no authority given them to call upon anything but the posse
comitatus.” Id. at 4241. Thus, discussion of the Act in both houses makes
clear that the restriction on the use o f the military as a posse comitatus
was directed solely at problems o f local civil law enforcement.
Debates in the Senate on other portions o f the amendment likewise
reveal no intent for the prohibition on use o f the military other than as a
posse comitatus to bar extraterritorial military operations to execute the
laws. Nowhere was such an intent expressed in the legislative history.
Moreover, the discussions on this portion o f the provision demonstrate
that no limitation on the President’s constitutional powers was intended.
Senator Windom noted that “the discussion thus far has proceeded on the
assumption that it was only when the Army was used as a posse comita­
tus that [i]t was [forbidden]. But the section says ‘when used as a posse
comitatus or otherwise;’ whether used in that way, or as a portion of the
Army, it is forbidden.” Id. at 4241. Senator Sargent replied that “it ought
to be forbidden unless it is according to the Constitution and the laws."
Id. (emphasis added). Eventually, the Senate narrowly defeated an
amendment to delete the words “or otherwise” from the Act. Id. at 4304.
Several Senators expressed the view, however, that the amendment’s
restriction on the use o f the military to situations where “express” con­
stitutional or statutory authority existed was an unconstitutional limita­
tion on the President’s powers as chief executive and Commander in
Chief. See id. at 4241 (remarks o f Sen. Edmunds); id. at 4242 (remarks o f
Sen. Hoar). Senator Bayard, the original sponsor o f the Senate version o f
the amendment, defused this debate by stating he would agree to a clari­
fying amendment striking the word “expressly” since, in his view, the pro­
vision as proposed did not entail “a diminution o f any power under the
law or the Constitution.” Id. at 4244.
After additional debates on other portions o f the language, the Act was
passed by both Houses with the exception for constitutional authority
suggested by Senator Keman. There was little debate on the conference
reports, and the Act became law on June 18, 1878. See Act o f June 18,
1878, ch. 264, 20 Stat. 152 (1878).
As this summary indicates, none of the Act’s extensive legislative histo­
ry suggests any intent to constrain the use of the military outside the ter­
ritorial jurisdiction of the United States. Rather, the history makes clear
that the prohibition on use o f the military as a posse comitatus was aimed
327

at preventing the use of the military for local civilian law enforcement. The
governing principles were the traditional American aversion to maintain­
ing a standing army at home, the longstanding principle that civilians
should control domestic governance, and a concern that the extensive use
o f federal military power in domestic affairs violated the sovereignty and
independence o f the several states. None o f these concerns is implicated
by the use o f the military to enforce the laws of the United States abroad.
Military enforcement activities on the high seas or in the jurisdiction of
foreign powers cannot by definition clash with or derogate from the
authority o f state and local police authorities or the National Guard.4
Moreover, both the structure of the Act and its legislative history indi­
cate that the phrase “or otherwise to execute the laws” was also aimed at
other domestic law enforcement activities, such as the suppression of
labor strikes in the East and the enforcement o f the revenue laws and
destruction o f untaxed stills in the West.5 The Act in essence is a state­
ment o f principle concerning the relationship o f domestic civil authority
to the military power; any suggestion that its restrictions were intended
to apply abroad is negated by this central purpose.
Consistent with this conclusion is the absence in the Act’s legislative
history o f any evidence of an intent to limit the Executive’s freedom to
act in the area o f foreign affairs. To the contrary, in introducing the
amendment that was to become the Posse Comitatus Act, Congressman
Kimmel drew a clear distinction between the domestic and foreign pow­
ers o f the federal government and indicated that the amendment dealt
only with the former. 7 Cong. Rec. 3581 (1878); see supra pp. 324-25.
Construing the Act to apply to extraterritorial law enforcement activities
would raise serious questions about infringements on the President’s
inherent constitutional powers. See infra pp. 331-34. Yet there was no dis­
cussion in the legislative history concerning the effect the Act might have
on the power o f the President to enter into bilateral or international
agreements concerning law enforcement or to use the military in execut­
ing those agreements. See Extraterritorial Effect, 54 St. Johns L. Rev. at
45 (“With respect to extraterritoriality, Congress, in this debate, did not
exhibit concern about the use o f troops in terms o f the President’s war
powers or otherwise in furtherance o f American foreign policy.”).
4 The National Guard is the modem day form o f the State militia. See Maryland v. United States, 381
U.S 41, 46 (“The National Guard is the m odem Militia reserved to the States by Art I, § 8, cl. 15, 16 o f
the Constitution.”), judgment vacated and amended, 382 U.S. 159 (1965).
6 All the references in the debate to military law enforcement outside o f the context o f posse comita­
tus were domestic in nature. These included the use o f federal troops in the election process and elec­
toral politics. See, e g 7 Cong. Rec. 3585 (1878) (Rep Kimmel); id. at 3676 (Rep Hewitt); id. at 3677
(Rep. Mills). Concern was also voiced about the use o f the military to deal with labor unrest See id. at
3676 (Rep Bndges); id. at 3683-84 (Rep. Cox). Finally, supporters o f the Posse Comitatus Act decried the
use o f the military to enforce the revenue laws, particularly as they applied to untaxed liquor. See id. at
3581 (Rep. Kimmel) None o f these examples suggests anything but a domestic orientation to the phrase
“or otherwise to execute the law s"

328

Under these circumstances, it would be absurd to conclude that the
drafters o f the Act wished to prohibit use o f the military to execute the
laws abroad when, as will often be the case overseas, the military is the
only effective force available to the executive branch to “take care that
the laws be faithfully executed.”6 In a number of instances extraterritori­
al application o f the Posse Comitatus Act would require the assumption
that Congress wished certain criminal laws to be practically unenforce­
able.7 Indeed, if the Act were automatically and unthinkingly applied to
extraterritorial law enforcement situations, it could impose criminal
penalties on foreign civil authorities who requested or assisted American
military forces in the execution of the laws. See Restrictions, 7 Mil. L.
Rev. at 98 (indicating that the criminal sanction would apply to civilian
officials who request and receive military aid in violation o f the Act).
Such an absurd result should not be inferred.
C. The General Presumption Against Extraterritorial Application of
Criminal Statutes Further Supports Solely Domestic Application of
the Posse Comitatus Act.

Our conclusion that the Posse Comitatus Act should not be applied
extraterritorially is confirmed by the general rule o f statutory construc­
tion concerning the extraterritorial application o f domestic legislation. In
sum, that rule states:
Rules o f United States statutory law, whether prescribed by
federal or state authority, apply only to conduct occurring
c Numerous supporters o f the Posse Comitatus Act expressed the view that it did not restrict the
President’s power to employ the military for domestic law enforcement when federal or state civil
authorities were incapable o f maintaining order. See, e g , 7 Cong Rec 3645 (1878) (Rep Calkins) ( “Now,
it is admitted on all hands that there ought to be some reserved power or force to repress or suppress
these insurrections when they take place or which are likely to take place, and which may pass beyond
the control o f a sheriffs posse comitatus.”); id at 4247 (Sen Hill) ( “The military puts down opposition
to the execution o f the law when that opposition is too great for the civil arm to suppress ”); id at 4243
(Sen. Memmon) (indicating that use o f the military was not proper “until [the] civil power was exhaust­
ed”) Thus, even in the domestic sphere, the legislators did not intend the Act to extend to situations
where only the discipline and armed strength o f the military could assure execution o f the laws See
Extraterritorial Effect, 54 St. Johns L. Rev at 44 (“[I]f the Federal government has authonty to act, and
necessity requires the application o f military force, then it could be used
.”)
7 Recent legislation reflects Congress’s intent that the United States be able to exercise its law enforce­
ment powers abroad when necessary to counter international terrorism. For example, in introducing leg­
islation (now codified at 18 U S.C. § 2331) to criminalize murder and other acts committed against U.S.
nationals abroad, Senator Specter noted that:
In many cases, the terrorist murderer will be extradited or seized with the cooperation o f the
government in whose jurisdiction he or she is found Yet, if the terrorist is hiding in a coun­
try like Lebanon, where the government, such as it is, is powerless to aid in his removal, or
in Libya, where the government is unwilling, we must be willing to apprehend these crimi­
nals ourselves and bring them back for trial.
131 Cong. Rec. 18,870 (1985) In the hypothetical situations posed by Senator Specter, enforcement o f 18
U S.C. § 2331 likely would be a practical impossibility without extensive military involvement in the
arrest and return o f the offenders to the United States.

329

within, or having effect within, the territory of the United
States, unless the contrary is clearly indicated by the statute.
Restatement (Second) of Foreign Relations Law o f the United States § 38
(1965). Accord 1 Restatement (Third) of the Foreign Relations Law o f the
United States § 403 cmt. g (1987).
The Supreme Court has consistently applied this principle in constru­
ing both civil and penal statutes o f the United States. In American
Banana Co. v. United Fruit Co., 213 U.S. 347 (1909), the Supreme Court
upheld the dismissal o f a complaint under the Sherman Act that alleged
actions in restraint o f trade wholly within the jurisdiction o f Costa Rica.
Despite the broad language o f the Sherman Act prohibiting “[e]very con­
tract in restraint o f trade” and applying to “[e]very person who shall
monopolize,” the Court rejected extraterritorial application based on
considerations o f international sovereignty and comity. Justice Holmes’
opinion for the Court indicated that these considerations “would lead in
case o f doubt to a construction of any statute as intended to be confined
in its operation and effect to the territorial limits over which the law­
maker has general and legitimate power. All legislation is prima facie ter­
ritorial.” Id. at 357 (citation and internal quotation marks omitted).
The Court elaborated on the presumption that federal law applies only
territorially in the context of a penal statute in United States v. Bowman,
260 U.S. 94 (1922). At issue in Bowman was the extraterritorial applica­
tion o f a criminal statute that was “directed generally against whoever
presents a false claim against the United States, knowing it to be such, to
any officer o f the civil, military or naval service or to any department
thereof, or any corporation in which the United States is a stockholder.”
Id. at 101.
The Supreme Court viewed the question o f extraterritorial application
as one o f “statutory construction” and indicated that “[t]he necessary
locus, when not specifically defined, depends upon the purpose of
Congress as evinced by the description and nature o f the crime and upon
the territorial limitations upon the power and jurisdiction o f a govern­
ment to punish crimes under the law o f nations.” Id. at 97-98. As to purely
private crimes “which affect the peace and good order o f the communi­
ty,” exclusively territorial application is the rule, and “[i]f punishment o f
them is to be extended to include those committed outside the strict ter­
ritorial jurisdiction, it is natural for Congress to say so in the statute, and
failure to do so will negative the purpose o f Congress in this regard.” Id.
at 98. But the Court indicated that a different rule would apply as to
statutes that “are enacted because o f the right o f the Government to
defend itself against obstruction, or fraud wherever perpetrated, espe­
cially if committed by its own citizens, officers or agents.” Id. As to these
offenses, some “can only be committed within the territorial jurisdiction
o f the Government because o f the local acts required to constitute them,”
330

while in other cases “to limit their locus to the strictly territorial jurisdic­
tion would be greatly to curtail the scope and usefulness o f the statute
and leave open a large immunity.” Id.
As to the statute before it, the Court noted that it applied to false claims
against any civil, military, or naval officer o f the United States. Moreover,
the statute had been amended in 1918 to include fraudulent claims
against corporations in which the United States owned stock. Because
the amendment was, in the Court’s view, intended to protect the United
States as sole stockholder in the Emergency Fleet Corporation, and
because “that corporation was expected to engage in, and did engage in,
a most extensive ocean transportation business, and its ships were seen
in every great port of the world open during the war," id. at 102, con­
gressional intent to provide for extraterritorial application could be
inferred both from the nature of the crime and from the fact that a refusal
to give such effect to the statute would have significantly undermined its
purpose.
In contrast, in Foley Bros., Inc. v. Filardo, 336 U.S. 281 (1949), the
Court invoked the presumption against extraterritorial scope in holding
that the so-called “Eight Hour Law” had only domestic application. On its
face, that law broadly applied to “[e]very contract made to which the
United States ... is a party” and “every laborer and mechanic employed
by any contractor.” The Court concluded, however, that it did not apply
to a contract between the United States and a private contractor for
construction work undertaken in Iraq and Iran, because it found that
“concern with domestic labor conditions led Congress to limit the hours
o f work.” Id. at 286 (emphasis added).8
We think it clear that in the case of the Posse Comitatus Act, there is
insufficient evidence to rebut the presumption against extraterritorial
application. The text of the statute itself suggests a wholly domestic ori­
entation, and the legislative history strongly supports that view. In the
words of the Supreme Court in Bowman, the Posse Comitatus Act pro­
scribes conduct “which affect[s] the peace and good order o f the com ­
munity.” 260 U.S. at 98. There is no indication that declining to give the
Act extraterritorial effect wuld frustrate the purposes o f the Act or “great­
ly to curtail the scope and usefulness of the statute and leave open a large
immunity.” Id.

8 The Court recently reaffirmed the Foley Bivs. approach to extraterritoriality in Argentine Republic
v Amerada Hess Skipping Corp., 488 U S. 428 (1989) There the Court invoked the presumption against
extraterritorial application in holding that the word “waters” in an exception to the Foreign Sovereign
Immunities Act, 28 U S C §§ 1602-1611, should be stnctly construed to mean the territorial waters o f the
United States. 488 U S at 440.

331

D. Broadly Construing the Posse Comitatus Act to Include Actions of
Milita'ry Personnel Abroad Would Raise Serious Constitutional
Concerns.

Reading the Posse Comitatus Act to apply extraterritorially also would
infringe on the President’s inherent constitutional powers as Chief
Executive and Commander-in-Chief o f the armed forces both to execute
the laws and to conduct foreign policy. See U.S. Const, art. II, § 1 (execu­
tive power vested in the President); art. II, § 2 (President is the
Commander-in-Chief o f the armed forces); art. II, § 3 (President must
“take Care that the Laws be faithfully executed”). In The Federalist,
Alexander Hamilton explained why the President’s executive power
would include the conduct o f the nation’s foreign policy: “The essence of
the legislative authority is to enact laws, or, in other words to prescribe
rules for the regulation of the society; while the execution o f the laws and
the employment o f the common strength, either for this purpose or for the
common defense, seem to comprise all the functions of the executive
magistrate.” The Federalist No. 75, at 450 (Alexander Hamilton) (Clinton
Rossiter ed., 1961). Thomas Jefferson expressed a similar view: “The
transaction o f business with foreign nations is executive altogether; it
belongs, then, to the head o f that department, except as to such portions
o f it as are specifically submitted to the Senate. Exceptions are to be con­
strued strictly ....” 5 Writings o f Thomas Jefferson 161 (W. Ford ed. 1895).
While the domestic powers o f the national government were specifi­
cally enumerated to protect the independence and domestic legislative
prerogatives o f the states, the individual states never possessed the for­
eign powers o f an independent nation. These inherent powers, which are
an aspect o f national sovereignty, were always contained in the national
government. United States v. Curtiss-Wright Export Corp., 299 U.S. 304,
318 (1936). Echoing the remarks of Hamilton and Jefferson quoted above,
the Court in Curtis-Wright concluded that most o f these implied powers
are lodged within the executive branch. The Court referred to “the very
delicate, plenary, and exclusive power o f the President as the sole organ
of the federal government in the field o f international relations — a
power which does not require as a basis for its exercise an act of
Congress.” Id. at 320 (emphasis added).
The convergence o f the President’s inherent powers under the
Constitution in the area of foreign affairs and his power as Commanderin-Chief o f the armed forces produce the constitutional right and duty in
some instances to enforce American law outside the territorial jurisdic­
tion o f the United States.9 Absent valid statutory constraints, the
0 The President’s duty to protect American citizens and property can arise even in the absence o f a spe­
cific statute that must be executed. See hi re Neagle, 135 U S 1, 63-67 (1890) (recognizing the President’s
pow er to protect the nation or citizens or property o f the United States even where there is no specific
statute to “execute")

332

Constitution also provides the President with the means necessary to
execute the laws, including, where necessary, the use o f United States
military forces. See, e.g., Little v. Barreme, 6 U.S. (2 Cranch) 170, 177
(1804) (Marshall, C.J.) (“It is by no means clear that the President o f the
United States, whose high duty it is to ‘take care that the laws be faith­
fully executed,’ and who is commander in chief o f the armies and navies
o f the United States, might not, without any special authority for that pur­
pose ... have empowered the officers commanding the armed vessels of
the United States, to seize and send into port for adjudication, American
vessels which were forfeited by being engaged in this illicit commerce.”);
In re Cooper, 143 U.S. 472, 499-500 (1892) (seizure by U.S. Navy o f British
vessel on the high seas for violation of U.S. law); see also Joseph Story, 3
Commentaries on the Constitution 1485 (1833) (“The command and
application o f the public force, to execute the laws, to maintain peace,
and to resist foreign invasion, are powers so obviously of an executive
nature, and require the exercise o f qualities so peculiarly adapted to this
department, that a well-organized government can scarcely exist, when
they are taken away from it.”).
Throughout our history, Presidents have exercised the power to call
upon the military to execute and enforce the law when the civilian offi­
cers under their control have proved inadequate to the task. See In re
Debs, 158 U.S. 564, 582, 599 (1895) (affirming executive power to use the
military to prevent violent obstruction of interstate commerce); 41 Op.
Att’y Gen. 313, 326 (1957) (discussing President’s constitutional authori­
ty to enforce a judicial desegregation decree with military power in Little
Rock, Arkansas); see generally Guido N. Lieber, The Use of the Army in
Aid of the Civil Power (1898). Moreover, the executive branch has often
employed the military forces abroad to protect citizens o f the United
States and to punish violations of American law. See generally Milton
Offutt, The Protection of Citizens Abroad by the Armed Forces of the
United States (1928). As one commentator puts it,
Congress alone, o f course, has the right to declare war
under the Constitution, but interposition for the protection
of citizens is not essentially war .... So long as the use of
the army and navy o f the United States for the protection of
citizens resident in foreign countries does not amount to a
recognized act o f war, it seems to be an established fact
that the President does, constitutionally, possess the power
to make such use o f those forces, and that Congress, except
indirectly, as by disbanding the army and navy, may not pre­
vent or render illegal his action.
Id. at 4-5.
333

Under these principles, construing the Posse Comitatus Act to limit the
authority o f the President and his designates to employ the military for
law enforcement purposes outside the territorial jurisdiction o f the United
States would impermissibly infringe on the core constitutional responsi­
bilities o f the Executive. On foreign soil or the high seas — unlike in the
domestic situation — military personnel may constitute the only means at
the executive branch’s command to execute the laws. Giving extraterrito­
rial effect to the Posse Comitatus Act thus could, in many circumstances,
deprive the executive branch o f any effective means to fulfill this consti­
tutional duty. Such a deep intrusion into the functions of the executive
branch would present serious questions o f constitutionality, see Morrison
v. Olson, 487 U.S. 654 (1988), and it is likely that the federal courts would
be “loath to conclude that Congress intended to press ahead into danger­
ous constitutional thickets in the absence o f firm evidence that it courted
those perils.” Public Citizen v. United States Dep’t of Justice, 491 U.S.
440,446 (1989). See also Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S.
579, 645 (1952) (Jackson, J., concurring) (“I should indulge the widest lat­
itude o f interpretation to sustain [the President’s] exclusive function to
command the instruments of national force, at least when turned against
the outside world for the security o f our society.”).
E. The Decisions of the Federal Courts, Administrative Practice, and
the Views o f Commentators in the Field All Support the Conclusion
that the Posse Comitatus Act Applies Only Within the Territorial
Jurisdiction o f the United States.

Courts and commentators generally agree that the Posse Comitatus
Act does not apply extraterritorially. Several cases have addressed the
issue; none has concluded that the Act so applies. In Chandler v. United
States, 171 F.2d 921 (1st Cir. 1948), cert, denied, 336 U.S. 918 (1949), the
court squarely held that the Posse Comitatus Act does not apply extrater­
ritorially. There, an American citizen was prosecuted for treason com­
mitted in Nazi Germany during World War II. Chandler was indicted in the
United States in 1943, and in 1946 he was arrested by the Army in Bavaria
at the request o f the Department o f Justice. He was taken into military
custody and flew with an Army guard to the United States where he was
tried and convicted. Id. at 927-28.
On appeal, Chandler argued that the district court had no jurisdiction
because his arrest and return to the United States by Army personnel vio­
lated the Posse Comitatus Act. Id. at 934. The Court o f Appeals disagreed.
The court noted that “the immediate objective of the [Posse Comitatus Act]
was to put an end to the use o f federal troops to police state elections in
the ex-Confederate States where the civil power had been reestablished.”
Id. at 936. Invoking the presumption against the extraterritorial application
o f congressional legislation and citing Bowman, the court stated:
334

In contrast to the criminal statute denouncing the crime of
treason, this is the type o f criminal statute which is proper­
ly presumed to have no extraterritorial application in the
absence of statutory language indicating a contrary intent.
Particularly, it would be unwarranted to assume that such a
statute was intended to be applicable to occupied enemy
territory, where the military power is in control and Con­
gress has not set up a civil regime.10
Id. (citations omitted). The court also noted the practical impossibility of

apprehending a fugitive like Chandler absent military assistance and
observed that it found wholly unacceptable the conclusion “that there
was no way in which a court o f the United States could obtain lawful
jurisdiction over Chandler unless he should choose to relinquish his asy­
lum in Germany and voluntarily return to the United States.” Id.
Two years after Chandlet', the Court of Appeals for the District of
Columbia Circuit was presented with an almost identical factual scenario
in Gillars v. United States, 182 F.2d 962 (D.C. Cir. 1950). The court followed
Chandler and rejected the argument that the defendant’s arrest in occupied
Germany by U.S. military forces violated the Posse Comitatus Act.
However, it based its decision only on the narrower ground suggested by
Chandler, that the U.S. Army was the only civil authority in Germany. Id. at
972-73. The Gillars court expressly declined to reach the general question
whether the Act was extraterritorial in scope. Id. at 973. Accord DAquino
v. United States, 192 F.2d 338, 351 (9th Cir. 1951) (based on Chandler and
GiUars, court summarily rejected American citizen’s claim that her arrest
by military authorities and transportation to the United States for trial vio­
lated the Posse Comitatus Act), cert, denied, 343 U.S. 935 (1952).
More recently, decisions have raised, but not expressly decided, the
question o f the Act’s extraterritorial application. In United States v.
Cotten, 471 F.2d 744 (9th Cir.), cert, denied, 411 U.S. 936 (1973), two
American civilians were indicted for defrauding the United States by
passing checks in Vietnam drawn on a nonexistent account with the
United States Military Exchanges. After being arrested in Vietnam by
agents o f the United States Naval Investigative Service and forcibly
returned to the United States for trial by Air Force personnel, id. at 745,
the defendants challenged the court’s jurisdiction on the grounds that the
Posse Comitatus Act had been violated and that the arresting officials’
conduct was so shocking to the conscience as to violate the Due Process
10 As the above quotation indicates, the Court o f Appeals had earlier rejected Chandler’s claim that the
treason statute did not reach extraterritorial acts. The court noted that in defining the crime o f treason
in the Constitution, the Framers had discussed extraterritorial application and specifically rejected lan­
guage that would have restricted treason to domestic acts 171 F2d at 929-31. The court also noted that
the treason statute itself proscribed aid to government enemies “within the United States or elsewhere ”
Id at 930 (quoting 18 U.S C § 2381) (emphasis added).

335

Clause. Relying on the so-called Ker-Frisbie doctrine, which provides
that an illegal arrest does not divest a court of jurisdiction over the defen­
dant’s person, see Frisbie v. Collins, 342 U.S. 519 (1952); Ker v. Illinois,
119 U.S. 436 (1886), the court rejected their claims without addressing
whether the Posse Comitatus Act had been violated.
United States v. Yunis, 681 F. Supp. 891 (D.D.C. 1988), affd, 924 F.2d 1086
(1991), is the only decision that is somewhat ambiguous on the extraterri­
torial reach o f the Act and related Department of Defense regulations. That
case involved a hijacker who was arrested abroad and returned to the
United States by the U.S. Navy for trial. After describing other cases dealing
with challenges based upon the Posse Comitatus Act, including Chandler
and its progeny, the court rested its decision that the Act had not been vio­
lated on the ground that Navy personnel had played a “passive role[]” in the
operation and did not engage in “the exercise of regulatory, proscriptive, or
compulsory military power” of the kind that the Department o f Defense reg­
ulations were meant to prohibit. Id. at 895. Although it could be argued from
this basis for decision that the court assumed the regulations applied
extraterritorially, in fact the court never directly addressed the issue.
Moreover, it noted that Chandler had held that the Posse Comitatus Act ‘“is
properly presumed to have no extraterritorial application in the absence of
statutory language indicating a contrary intent.’” Id. at 893 (quoting
Chandler, 171 F.2d at 936). In addition, the court observed that in the case
before it, the military was “aiding law enforcement efforts o f FBI agents in
international waters, where no civil governmental authority existed,” id. at
891, and indicated concern that “[b]y its veiy nature, the operation required
the aid of military located in the area.” Id. at 895. Under these circum­
stances, we do not believe that Yunis properly can be understood to hold
that the Posse Comitatus Act applies extraterritorially.
The administrative practice o f the Army further supports the view that
the Posse Comitatus Act is without extraterritorial effect. On numerous
occasions, the Office o f the Judge Advocate General has concluded that
the Posse Comitatus Act has no extraterritorial application, and that office
has approved law enforcement activities overseas that likely would violate
the Act if performed by military personnel in the United States. See, e.g.,
JAGA 1957/2176, March 6, 1957 (approving the taking o f a statement from
a suspect in Germany by military personnel and indicating that “[t]he socalled Posse Comitatus Act need not be considered as it is without extra­
territorial application”). Accord JAGA 1954/5140, June 10, 1954 (approving
use o f military personnel to aid New Jersey State Police in identifying a sus­
pect in Korea); JAGA 1954/6516, July 29, 1954 (approving use o f military
personnel to administer lie detector test on suspect in Europe).
Commentators in the area generally agree. See, e.g., Restrictions, 7 Mil.
L. Rev. at 108 (“[I]t seems reasonably well-established that the Posse
Comitatus Act imposes no restriction on employing the military services
to enforce the law in foreign nations.”). The most thorough scholarly
336

review of this topic, Extraterritorial Effect, one o f whose authors is a
former General Counsel for the Department o f Defense, describes the pri­
mary purpose o f the Posse Comitatus Act as “preventing] the military
from exercising those law enforcement responsibilities otherwise within
the existing or potential capabilities of state forces and federal civilian
offices.” 54 St. Johns L. Rev. at 34. The article concludes that “neither the
legislative history of the Act nor relevant principles of statutory con­
struction require that the Act be given extraterritorial effect.” Id. at 54.
Thus, we think it clear that the Posse Comitatus Act does not restrict
the use of military personnel to enforce the laws outside the territorial
jurisdiction o f the United States. The text and history o f the Act, as well as
judicial, administrative, and scholarly interpretation o f its provisions, all
indicate that the Act was intended to deal with solely domestic concerns.

II. Legislation Subsequent to the Posse Comitatus Act
A. The 1981 Act

In 1981, Congress enacted into law a series o f statutory provisions
relating to military cooperation with civilian law enforcement officials.
Pub. L. No. 97-86, tit. IX, § 905(a)(1), 95 Stat. 1114 (1981) (codified at 10
U.S.C. §§ 371-378) (the “1981 Act”).11 The purpose o f the 1981 Act was to
enact provisions, including 10 U.S.C. §§ 371, 372, and 373, to give clear
authority for certain types of military assistance to civilian authorities.
These provisions codified well-established exceptions to the Posse
Comitatus Act for the sharing o f information collected by military per­
sonnel, the sharing o f military equipment and facilities, and the training
of civilian law enforcement agents by military personnel. See H.R. Rep.
No. 71, 97th Cong., 1st Sess., pt. II, at 7 (1981) (These “sections clarify
existing practices of cooperation between the military and civilian law
enforcement authorities. Current interpretation o f the Posse Comitatus
Act already permits all of [this] activity.”).
One provision of the 1981 Act bears particular relevance to the ques­
tion o f extraterritorial law enforcement by the military. Section 374, as
enacted in the 1981 Act, generally permits use of Department o f Defense
personnel to operate and maintain equipment in connection with the
enforcement o f certain laws, including narcotics, tariff, and immigration
laws. 10 U.S.C. § 374(a) (1982). Section 374(b) provides that generally,
such military equipment may be operated by military personnel only to
the extent that “the equipment is used for monitoring and communicating

11 The provisions o f the 1981 Act were substantially modified in 1988 For convenience, we cite the
United States Code sections where the 1981 Act was codified as they existed pnor to the 1988 amend­
ments We discuss any effect the 1988 amendments may have on the extraterritoriality o f the Posse
Comitatus Act infra pp 340-41

337

the movement o f air and sea traffic.” Id. § 374(b). Section 374(c) then pro­
vides for special circumstances in which military equipment may be used
outside the land area of the United States.12
Under ordinary principles o f statutory construction, it might be argued
that the express grant in section 374(c) of some authority to deploy
equipment outside the United States implicitly denies authority for the
military to engage in other more extensive activities. However, such an
interpretation is expressly foreclosed by section 378 as enacted by the
1981 Act, which provides that the 1981 Act shall not be construed to limit
the Executive’s authority to use the military for civilian law enforcement
efforts beyond the limitations previously imposed by the Posse
Comitatus Act. Id. § 378. Accord H.R. Conf. Rep. No. 311, 97th Cong., 1st
Sess. 122 (1981) (section 378 “clarifies the intent o f the conferees that...
[njothing in this chapter should be construed to expand or amend the
Posse Comitatus Act”); see also H.R. Rep. No. 71, 97th Cong., 1st Sess., pt.
II, at 12 n.3 (1981) (“Nothing in ... section [374] in any way affects the
extraterritorial application, if any, of the Posse Comitatus Act.”). Thus,
while the 1981 Act functions as a grant o f authority as well as a kind of
“safe harbor” o f permissible activities under the Posse Comitatus Act, it
does not operate to restrict military enforcement activity beyond the lim­
itations imposed by the Posse Comitatus Act itself. This interpretation
accords with the general purpose of the 1981 Act to “clarify and reaffirm
the authority o f the Secretary o f Defense to provide indirect assistance to
civilian law enforcement officials.” S. Rep. No. 58, 97th Cong., 1st Sess.
148 (1981).13

12 Section 374(c) provides in pertinent part as follows
In an emergency circumstance, equipment operated by or with the assistance o f personnel
assigned under subsection (a) may b e used outside the land area o f the United States (or
any tewitory or possession of the United States) as a base o f operations by Federal law
enforcement officials to facilitate the enforcement o f a law listed in subsection (a) and to
transport such law enforcement officials in connection with such operations, if—
(A) equipment used by or with the assistance o f personnel assigned under subsection (a)
is not used to interdict or to interrupt the passage o f vessels or aircraft; and
(B) the Secretary o f Defense and the Attorney General jointly determine that an emer­
gency circumstance exists.
10 U.S.C § 374(c)(1)(A ) & (B) (1982) (emphasis added)
13 Although section 378 o f the 1981 Act quite clearly indicates that u(n]othmg in this chapter shall be
construed to limit the authority o f the executive branch in the use o f military personnel,” at least one
court seems to have been confused as to the effect o f the 1981 Act In United States v Roberts, 779 F.2d
565 (9th Cir.), cert denied, 479 U S 839 (1986), the Ninth Circuit addressed whether Navy assistance to
Coast Guard interdiction o f a vessel carrying maryuana on the high seas “violate[d] the proscriptions o f
10 U S C. §§ 371-378 ” Id. at 567. The Roberts court took the position that section 378 had the effect of
codifying Navy regulations as o f December 1, 1981, and then asked whether these regulations had been
violated Id. There is absolutely nothing in the text or legislative history surrounding section 378 which
would suggest that it was intended to codify past executive branch regulations Moreover, such an inter­
pretation o f section 378 would seem to construe that section itselfuto limit the authonty of the execu­
tive branch,” in direct conflict with its plain language. Finally, such an interpretation would have the
effect o f expanding the restrictions of the Posse Comitatus Act, a result expressly disclaimed by the leg­
islative history surrounding the 1981 Act.

338

This same analysis applies with respect to 10 U.S.C. § 375, as enacted
by the 1981 Act, which provides:
The Secretary of Defense shall issue such regulations as may
be necessary to insure that the provision of any assistance
(including the provision of any equipment or facility or the
assignment of any personnel) to any civilian law enforcement
official under this chapter does not include or permit direct par­
ticipation by a member of the Army, Navy, Air Force, or Marine
Corps in an interdiction of a vessel or aircraft, a search and
seizure, arrest, or other similar activity unless participation in
such activity by such member is otherwise authorized by law.
10 U.S.C. § 375 (1982). Given the explicit directive in section 378 that
nothing in the 1981 Act is to be construed as creating additional restric­
tions on the Executive’s authority to use the military to enforce the laws,
we believe this section also should be interpreted to require the promul­
gation of regulations that do no more than enforce the Posse Comitatus
Act. The House Report on the provision that became section 375 supports
this view. It indicates that the section was intended to “reaffirm [] the tra­
ditionally strong American antipathy towards the use o f the military in
the execution o f civil law” as contained in the Posse Comitatus Act. H.R.
Rep. No. 71, pt. II, at 10-11 (quoting 7 Cong. Rec. 4245-47 (1878) (remarks
o f Sen. Hill concerning the Posse Comitatus Act)). The Conference
Report on section 375 is even more explicit, stating:
Nothing in this chapter adversely affects the authority of
the Attorney General to request assistance from the Depart­
ment o f Defense under the provisions of 21 U.S.C. 873(b).
The limitation posed by this section is only with respect
to assistance authorized under any part of this chapter.

H.R. Conf. Rep. No. 311 at 121 (emphasis added). As with section 374,
therefore, we conclude that nothing in section 375 was meant to con­
strain preexisting executive branch authority to use the military in the
enforcement o f the laws.
In our view, this authority flows directly from the Constitution itself. As
discussed above, the Constitution charges the President with the duty to
execute the laws, and absent valid statutory constraints, it provides him
with the means to see to their execution, including, where necessary, the
use o f military forces. See supra pp. 331-34. As we have concluded above,
the President’s constitutional power to employ the military in the execu­
tion o f the laws outside the territorial jurisdiction o f the United States is
in no way affected by the Posse Comitatus Act. Id. Thus, within the terms
o f section 375, military enforcement of the laws outside the United States
is “otherwise authorized by law.”
339

Congress’ intent that section 375 not disturb existing executive branch
authority to employ the military in law enforcement activities is particular­
ly explicit with respect to the enforcement of narcotics laws. The House
Conference Report states explicitly that “ [n]othing in this chapter adverse­
ly affects the authority of the Attorney General to request assistance from
the Department o f Defense under the provisions o f 21 U.S.C. § 873(b),”
which was enacted in 1970 as part of the Comprehensive Drug Abuse
Prevention and Control Act o f 1970, Pub. L. No. 91-513, tit. II, 84 Stat. 1236,
1272 (1970) (“Controlled Substances Act”). Section 873(b) is presently cod­
ified in part E, subchapter I, chapter 13 o f title 21, which empowers the
Attorney General to call upon the military, among other federal instrumen­
talities, as necessary to assist him in executing the provisions o f the
Controlled Substances Act.14 See United States v. Harrington, 681 F.2d
612, 613 n.l (9th Cir. 1982) (“[T]he Attorney General may request the assis­
tance o f other agencies to help enforce federal drug laws.”); Memorandum
for Daniel Silver, General Counsel, National Security Agency (“NSA”), from
John M. Harmon, Assistant Attorney General, Office of Legal Counsel at 2
(Jan. 9, 1979) (Section 873(b) is “an affirmative authorization for all feder­
al agencies, including NSA and the Naval Security Command Group, to
assist the Attorney General, or his designee, upon receipt of a legitimate
and legal request for aid.” (footnote omitted)).15
Read together, these provisions in our view provide authority in the
Attorney General to call upon the military to assist him in the enforce­
ment o f the drug laws outside the territorial jurisdiction o f the United
States. Because the provisions of the 1981 Act do not extend extraterri­
torially, such aid could include direct military participation in law
enforcement activities such as the apprehension o f persons under indict­
ment who are outside the territorial jurisdiction o f the United States, or
assistance in interdiction efforts on the high seas.
B. The 1988 Amendments

In 1988, Congress substantially modified the provisions o f the 1981 Act
applicable to the use o f military personnel to assist in the enforcement of
14Pursuant to 21 U S.C. § 965, the subchapter o f title 21 that includes section 873(b) also applies to the
subchapter that generally proscribes the import and export o f controlled substances. Thus, the Attorney
General’s pow er to request assistance from other federal agencies extends to the enforcement o f ail the
significant drug laws o f the United States
15 Consistent with this authority is Executive Order No 11727, 3 C FR. 785 (1971-1975), section 1 of
which provides:
The Attorney General, to the extent permitted by law, is authorized to coordinate all activi­
ties o f executive branch departments and agencies which are directly related to the enforce­
ment o f the laws respecting narcotics and dangerous drugs Each department and agency of
the Federal Government shall, upon request and to the extent permitted by law, assist the
Attorney General in the performance o f functions assigned to him pursuant to this order, and
the Attorney General may, m carrying out those functions, utilize the services o f any other
agencies, Federal and State, as may b e available and appropriate

340

the narcotics, immigration, and tariff laws. See Pub. L. No. 100-456, tit. XI,
§ 1104, 102 Stat. 2042 (1988) (codified at 10 U.S.C. §§ 371-380) (“ 1988
amendments”). The legislative history surrounding the 1988 amendments
indicates that they were designed to “expand the opportunities for mili­
tary assistance in a manner that is consistent with the requirements of
military readiness and the historic relationship between the armed forces
and civilian law enforcement activities.” H.R. Conf. Rep. No. 989, 100th
Cong., 2d Sess. 450 (1988). The amendments reaffirmed and broadened
the military’s authority to share data obtained during military missions, to
lend equipment and facilities, and to train civilian law enforcement per­
sonnel. See 10 U.S.C. §§ 371-373.
Section 374 was substantially revised to include authorization for aer­
ial reconnaissance by military personnel and the interception of vessels
or aircraft “detected outside the land area of the United States for the
purposes o f communicating with such vessels and aircraft to direct such
vessels and aircraft to go to a location designated by appropriate civilian
officials.” Id. § 374(b)(2)(B) & (C) (1988). Subsection 374(c), added by
the 1988 Act, provides:
The Secretary of Defense may, in accordance with other
applicable law, make Department o f Defense personnel
available to any Federal, State, or local civilian law enforce­
ment agency to operate equipment for purposes other than
described in paragraph (2) only to the extent that such
support does not involve direct participation by such per­
sonnel in a civilian law enforcement operation unless such
participation is otherwise authorized by law.
Id. § 374(c).

As with the version o f section 374 enacted by the 1981 Act, section
374(c) must be read in cor\junction with the entire statutory scheme. In
reenacting section 378, the 1988 amendments reiterated that no addition­
al restrictions on executive branch authority to use the military in
enforcement o f the laws, beyond those contained in the Posse Comitatus
Act, were intended. Since the Posse Comitatus Act does not apply
extraterritorially, we conclude that there are no statutory limits on the
executive branch’s authority to employ the military in law enforcement
missions outside the territorial jurisdiction o f the United States.16

10 We note in this regard that the socalled Mansfield Amendment, 22 U.S.C § 2291(c), which prohibits
any officer or employee o f the United States from “directly effect[ing] any arrest in any foreign country
as part of any foreign police action, (emphasis added) in connection with narcotics enforcement is inap­
plicable to the use o f the military to enforce the laws o f the United States. As its language suggests, the
Mansfield Amendment addresses only the participation o f United States employees in the internal
enforcement activities o f foreign countries See United States v Green, 671 F2d 46, 53 n 9 (1st C ir)
Continued

341

III. Department of Defense Regulations
The Department o f Defense (“DoD”) has promulgated a series o f reg­
ulations, codified at 32 C.F.R. Part 213 and based on the 1981 Act, to
establish uniform DoD policies and procedures with respect to support
provided to Federal, State, and local civilian law enforcement efforts. 32
C.F.R. § 213.1. These regulations are somewhat ambiguous as to the
restraints they place on the use o f the military for overseas law enforce­
ment operations.
As a general matter, the Department’s policy is “to cooperate with civil­
ian law enforcement officials to the maximum extent practicable.” Id. §
213.4. Section 213.10 enumerates specific restrictions on the use of DoD
personnel in civilian law enforcement activities, as well as various types
o f permissible direct assistance that are statutory and other well settled
exceptions to the Posse Comitatus Act. Among these approved activities
are “actions that are undertaken primarily for a military or foreign affairs
purpose,” id. § 213.10(a)(2)(i)(F), and “[a]ctions taken under express
statutory authority to assist officials in the execution of the laws, subject
to applicable limitations therein,” id. § 213.10(a)(2)(ii)(B)(iv). In addi­
tion, section 213.10(a)(6) of the regulations provides rules complement­
ing the requirements o f section 374 of the 1981 Act, which permits the use
o f military equipment in certain circumstances outside the land area of
the United States. Id. 213.10(a)(6)(iii)(C). See supra pp. 337-38 & n.12.
These two provisions expressly permit certain extraterritorial use of
military resources for civilian law enforcement. As noted above with
respect to section 374, see supra p. 338, the limited nature o f the autho­
rization o f extraterritorial law enforcement activities in section
213.10(a)(6)(iii)(C) could be construed to exclude other more extensive
extraterritorial activities. This argument might be bolstered by section
213.10(a)(3), which indicates that “[e]xcept as otherwise provided in this
enclosure” the Posse Comitatus Act generally prohibits direct military
assistance to law enforcement personnel. Moreover, the regulations con­
tain no provision comparable to section 378, which provides that no addi­
tional restrictions beyond those imposed by the Posse Comitatus Act were
intended. We conclude, however, that these regulations should not be read
to prohibit military aid in extraterritorial law enforcement activity.
First, section 213.10(a)(6)(iii)(C) was intended to implement the 1981
Act, which quite clearly did not extend the prohibitions o f the Posse
Comitatus Act extraterritorially. While an agency may bind itself by regu16( ..continued)
( u[T]he legislative history o f the provision makes it clear that it was only intended to ‘insure that U S per­
sonnel d o not becom e involved in sensitive, internal law enforcement operations which could adversely
affect U S. relations with that country’") (quoting S. Rep No 94-954 at 55), cert. denied, 457 U S. 1135
(1982). The Mansfield Amendment thus has no bearing on the use of United States military personnel to
enforce the laws o f the Uruted States on the high seas or in foreign territory.

342

lation beyond specific statutory mandates, Accardi v. Shaughnessy, 347
U.S. 260, 266-67 (1954), it would be somewhat anomalous to conclude
that the Department o f Defense had done so here, particularly in light o f
the general policy statement in section 213.4 of the regulations to “coop­
erate with civilian law enforcement officials to the maximum extent prac­
ticable,” and the position of the Judge Advocate General’s Office on
extraterritorial law enforcement activity. See supra p. 336.
Second, the substance of section 213.10(a)(6)(iii)(C) has been sub­
stantially undermined by the expansion o f statutory authority in the 1988
amendments to section 374. Among other things, those amendments
eliminated the requirement that the Attorney General and the Secretary
of Defense determine that an emergency circumstance exists before mil­
itary assistance may be granted. See 10 U.S.C. § 374(b)(2)(E).17 We see lit­
tle merit to an argument that restrictions on military assistance contained
in outdated regulations must be assumed to apply extraterritorially.
In any event, we do not believe the regulations could operate to con­
strain the Attorney General’s authority under 21 U.S.C. § 873(b) to enlist
the military’s assistance in the enforcement of the drug laws.18 See supra
p. 340. In addition, a significant constitutional question would be raised if
the regulations were read to prevent the President from issuing direct
instructions, based on his constitutional powers as Chief Executive and
Commander-in-Chief, to the Secretary o f Defense to assist civilian author­
ities in law enforcement activities outside the jurisdiction o f the United
States. See supra pp. 331-34. In the respects noted above, however, the
regulations can be read as imposing restrictions on extraterritorial use o f
military forces, and numerous courts have treated the Department o f
Defense regulations as law binding the agency in its conduct o f law
enforcement activity. See United States v. Del Prado-Montero, 740 F.2d
113 (1st Cir.), cert, denied, 469 U.S. 1021 (1984); United States v. Roberts,
779 F.2d 565 (9th Cir.), cert, denied, 479 U.S. 839 (1986); United States v.
Yunis, 681 F. Supp. 891 (D.D.C. 1988), affd, 924 F.2d 1086 (1991).
In sum, the Department of Defense regulations contained in section
213.10(a)(6)(iii)(C) are ambiguous, at best, as to the restraints they place
on the use o f Department of Defense personnel to enforce the laws out­
side the territorial jurisdiction o f the United States. Although we think
the better interpretation of the regulations is to construe them consis­

17Present section 374 provides that Department o f Defense personnel may operate equipment for “the
transportation o f civilian law enforcement personnel" and for “the operation o f a base o f operations for
civilian law enforcement personnel,” outside the United States subject to “joint approval by the Secretary
o f Defense, the Attorney General, and the Secretary o f State." 10 U.S.C. § 374(b)(2)(E). No requirement
o f a finding o f the existence o f “an emergency circumstance" is required.
18Indeed, the Attorney General’s authonty under 21 U.S C § 873(b) would seem to fit squarely within
the exception in section 213.10(a)(2)(n)(B)(iv) to the general prohibition on direct enforcement activi­
ties for “(ajctions taken under express statutory authonty to assist officials in the execution o f the laws,
subject to applicable limitations therein ”

343

tently with the statutory provisions, until they are amended, some ambi­
guity will remain concerning the legality under the regulations of the use
o f military personnel to enforce the laws overseas.

IV. Conclusion
We conclude that the Posse Comitatus Act does not apply outside the
territory o f the United States. Neither the language, history, nor legisla­
tive history o f the Act suggests that Congress intended the restrictions on
use o f the military in civilian law enforcement to apply extraterritorially.
Under these circumstances, established rules o f statutory construction
impose a presumption that the Act be construed as having only domestic
effect. Such a construction also is necessary to enable certain criminal
laws to be executed and to avoid unwarranted restraints on the
President’s constitutional powers. Although some language in the
Department o f Defense regulations suggests that certain restrictions on
the use o f military assistance apply outside the land area o f the United
States, we believe the better view is to read those regulations consistent­
ly with provisions in the underlying statute stating that no limitations
beyond those imposed by the Posse Comitatus Act were intended to be
enacted. Until the regulations are revised to so provide, however, some
uncertainty about the scope o f the regulations will remain.
WITJ JAM P. BARR
Assistant Attorney General
Office of Legal Counsel

344